DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
This office action is in response to the amendment filed on 04/20/2022.  
Claims 1 and 3-20 are presented for further examination. 
Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1,12, 16 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,12, 16 and 19 recite claim limitation “global write enable signal (GWEN)”. It is unclear what scope “global” refers to.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ghosh et al. (US 9,858,988; hereinafter Ghosh) in view of Kim et al. (US 2015/0310904; hereinafter Kim), further in view of Eguchi et al. (US 2015/0254009; hereinafter Eguchi).
Regarding independent claim 1, Ghosh teaches a method, comprising: providing a memory with multiple different banks (Fig. 1, banks 124-1 and 124-2) having a first bank (Fig. 1, banks 124-1) and a second bank (Fig. 1, banks 124-2) that is different than the first bank (paras [144-146]), 
However, Ghosh does not specifically teaches a single port memory …coupling multiple wordlines to the single port memory including coupling a first wordline to the first bank and coupling a second wordline to the second bank; and performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline while performing a write operation in the second bank using the second wordline, or performing a write operation in the first bank using the first wordline while performing a read operation in the second bank using the second wordline, wherein a global write enable signal (GWEN), a write bank address (WBA), a row address and a first column address are used to perform the write operation in the first bank, and wherein a global read enable signal (GREN), a read bank address (RBA), the row address and a second column address are used to perform the read operation in the second bank.
In an analogous art of memory architectures, Kim discloses a single port memory ( [0030], FIG. 1 shows a functional block schematic 100 of one example single-port multiple-bank MRAM) coupling multiple different banks (Fig. 1 banks 110 and 112) having a first bank (Fig. 1, bank 110) and a second bank (Fig. 1, bank 112) that is different than the first bank, coupling multiple wordlines (Fig. 1, WL_b0 and WL_b1) to the single port memory including coupling a first wordline (Fig. 1, WL_b0)  to the first bank and coupling a second wordline (Fig. 1, WL_b1) to the second bank, performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline while performing a write operation ([0054] read or write to the first sub bank) in the second bank ([0054] write to the second sub bank) using the second wordline, or performing a write operation in the first bank using the first wordline  ([0054] writing to the first sub bank) while performing a read operation in the second bank ([0054] read or write to the second sub bank) using the second wordline, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Ghosh and Kim before them, to recognize that the memory access performance of Ghosh would have been enhanced by including Kim’s a single port memory coupling multiple wordlines to the single port memory including coupling a first wordline to the first bank and coupling a second wordline to the second bank; and performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline while performing a write operation in the second bank using the second wordline, or performing a write operation in the first bank using the first wordline while performing a read operation in the second bank using the second wordline. The motivation of doing so would be for the benefits of decrease the size and footprint.  
The combination of Ghosh and Kim further teaches wherein a global write enable signal (GWEN), a write bank address (WBA), a row address and a first column address are used to perform the write operation in the first bank (Ghosh, col. 7, ll. 62-63, The read/write command Rd/Wr may enable the assertion of the WLCLK signal; 
Kim, Fig. 4 & [0058], the first sub-bank write pulse generator 402-A may be configured to initiate a write to the first sub-bank 110 in response to a WR CMD, din, and first sub-bank ADDR received at a given CLK edge; [0049], a row or word line field of the output of the first sub-bank ADDR latch 312, represented as a line (not separately numbered), can feed the first sub-bank decoder 114. Similarly, a column or bit line field of the output of the first sub-bank ADDR latch 312, such as the previously described CF_0, can feed the first sub-bank R/W BL selector 116), and wherein a global read enable signal (GREN), a read bank address (RBA), the row address and a second column address are used to perform the read operation in the second bank (Ghosh, col. 7, ll. 62-63, The read/write command Rd/Wr may enable the assertion of the WLCLK signal; Kim, Fig. 4 & [0058], a first sub-bank read S/A enable logic 404-A, and a second sub-bank read S/A enable logic 404-B; [0049], a row or word line field of the output of the second sub-bank ADDR latch 314, represented as a line (not separately numbered) can feed the second sub-bank decoder 118. A column or bit line field, such as the example labeled CF_1, can feed the second sub-bank R/W BL selector 120).
Regarding independent claim 11, Ghosh teaches A device (Fig. 3), comprising…
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1). Additionally, the combination of Ghosh and Kim further discloses single port memory articure having multiple bitcell arrays (Fig. 3 Refs 110 and 112) having a first bitcell array (Fig. 3 Ref 110) and a second bitcell array (Fig. 3 Ref. 112)….wherein the single port memory architecture comprises: column multiplexer circuitry comprising: a bitcell, wherein one of the first or second wordlines is coupled to the bitcell, a sense amplifier coupled to complementary bitlines, and first and second precharge transistors coupled in series to a first bitline of the complementary bitlines (Ghosh, Figs. 2-3 & col. 5, ll. 9-56).
Regarding independent claim 16, Ghosh teaches A system (Fig. 3), comprising…
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1). Kim further discloses a processor (Fig. 33 Refs 440, 442, 444, 446).
Regarding claim(s) 3, Ghosh and Kim disclose the invention as claimed above.  Kim further discloses wherein the row address corresponds to a same memory address in the first bank and the second bank, and wherein the same row memory address refers is used to perform the multiple memory access operations concurrently in the single port memory (Fig. 3 and para [0054] “aspects of writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110, a first sub-bank latching write driver 316. In an aspect, the first sub-bank latching write driver 316 can include a first sub-bank gdin latch 318 and a first sub-bank write driver enabling logic 320. The MCA MRAM 300 can also include, further to aspects of selective write to the second sub-bank 112 with concurrent read or write of the first sub-bank 110, a second sub-bank latching write driver 322 having a second sub-bank gdin latch 324 and a second sub-bank write driver enabling logic 326” writing to the first sub-bank read o this limitation. 
Note that, there is no conflict of row addresses when the row addresses are identical during the concurrent read/ write operations because the concurrent read and/or write operations are directed to different banks (e.g., write operation is writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110)).
Regarding claim(s) 4, Ghosh and Kim disclose the invention as claimed above.  Kim further discloses wherein the same memory location in the first bank and the second bank is used to concurrently perform the multiple memory access operations in the single port memory (Fig. 3 & [0054], aspects of writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110, a first sub-bank latching write driver 316. In an aspect, the first sub-bank latching write driver 316 can include a first sub-bank gdin latch 318 and a first sub-bank write driver enabling logic 320. The MCA MRAM 300 can also include, further to aspects of selective write to the second sub-bank 112 with concurrent read or write of the first sub-bank 110, a second sub-bank latching write driver 322 having a second sub-bank gdin latch 324 and a second sub-bank write driver enabling logic 326” writing to the first sub-bank read o this limitation; 
Note that, there is no conflict of row addresses when the row addresses are identical during the concurrent read/ write operations because the concurrent read and/or write operations are directed to different banks (e.g., write operation is writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110)).
Regarding claim(s) 5, Ghosh and Kim disclose the invention as claimed above.  Kim further discloses wherein the read operation is performed in the first bank with a memory address while the write operation is performed concurrently in the second bank with the memory address (Fig. 3 & [0054], aspects of writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110).
Regarding claim(s) 6, Ghosh and Kim disclose the invention as claimed above.  Kim further teaches wherein the write operation is performed in the first bank with a memory address while the read operation is performed concurrently in the second bank with the memory address (Fig. 3 & [0054]). 
Regarding claim 7, the combination of Ghosh and Kim further disclose wherein the GWEN is gated with decided select line or a column address bit to generate a signal for a write multiplexer (Kim, Fig. 1, bsel_b0 and b1, Write MUX in blocks 116 & 120; [0034])
Regarding claim 8, the combination of Ghosh and Kim further discloses wherein the GWEN is gated with a decoded select line or a column address bit to generate a signal for a read multiplexer (Kim, Fig. 1, bsel_b0 and b1, Read MUX in blocks 116 & 120; [0034])
Regarding claim(s) 9, Ghosh and Kim disclose the invention as claimed above.  Kim further discloses wherein the first bank has an array of bitcells arranged in columns and rows (Fig. 3 Ref. 110), and wherein the second bank has another array of bitcells arranged in columns and rows (Fig. 3 Ref. 112).  
Regarding claim(s) 10, Ghosh and Kim disclose the invention as claimed above.  Kim further discloses wherein the single port memory refers to static random access memory (SRAM) or magneto-resistive RAM (MRAM), and wherein the bitcells refer to SRAM bitcells or MRAM bitcells ([0015-0022] MRAM).  
Regarding claim(s) 12 (similarly, claim 18-19), the combination of Ghosh and Kim further teach wherein the first precharge transistor is coupled between the bitline and the second precharge transistor, and wherein the second precharge transistor is coupled between the first bitline and ground, wherein a gate of the first precharge transistor is coupled to a gate of a first pass transistor, and a gate of the second precharge transistor is configured to receive a first read activation signal, and wherein a global write enable signal (GWEN), a write bank address (WBA), a row address and a first column address are used to perform the write operation in the first bank, and wherein a global read enable signal (GREN), a read bank address (RBA), the row address and a second column address are used to perform the read operation in the second bank (Ghosh, Figs. 2-3 & col. 5, ll. 9-56).

Regarding claim(s) 13, Ghosh and Kim disclose the invention as claimed above.  Kim further discloses wherein the read operation is performed in the first bitcell array with a memory address while the write operation is performed concurrently in the second bitcell array with the memory address, and wherein the write operation is performed in the first bitcell array with a memory address while the read operation is performed concurrently in the second bitcell array with the memory address (para [0054]).
Regarding claim 14, Ghosh and Kim further discloses  wherein the first wordline in the first bitcell array and the second wordline in the second bitcell array comprise the row address, a different write address and a different read address (Kim, [0054]).  
Regarding claim(s) 15, Ghosh and Kim disclose the invention as claimed above.  Kim further discloses wherein the single port memory architecture refers to static random access memory (SRAM) or magneto-resistive RAM (MRAM), and wherein the first bitcell array and the second bitcell array include SRAM bitcells or MRAM bitcells (paras [0015-0022] MRAM).  
Regarding claim(s) 17, Ghosh and Kim disclose the invention as claimed above.  Kim further discloses wherein the row address corresponds to a same memory address in the first bank and the second bank, and the row memory address refers is used to perform the multiple memory access operations concurrently in the single port memory (Fig. 3 and para [0054] “aspects of writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110, a first sub-bank latching write driver 316. In an aspect, the first sub-bank latching write driver 316 can include a first sub-bank gdin latch 318 and a first sub-bank write driver enabling logic 320. The MCA MRAM 300 can also include, further to aspects of selective write to the second sub-bank 112 with concurrent read or write of the first sub-bank 110, a second sub-bank latching write driver 322 having a second sub-bank gdin latch 324 and a second sub-bank write driver enabling logic 326” writing to the first sub-bank read o this limitation).
Regarding claim(s) 20, Ghosh and Kim disclose the invention as claimed above.  Kim further discloses wherein the single port memory refers to static random access memory (SRAM) or magneto-resistive RAM (MRAM), and wherein the first bank and the second bank include SRAM bitcells or MRAM bitcells (paras [0015-0022] MRAM).  
Regarding claim(s) 21, the combination of Ghosh and Kim further teaches first and second pass transistors, wherein the first and second pass transistors are coupled in parallel between the first bitline and the sense amplifier, wherein a gate of the first pass transistor is configured to receive a write activation signal, and wherein a gate of the second pass transistor is configured to receive a complementary write activation signal, and a third pass transistor coupled between the first bitline and the sense amplifier, wherein a gate of the third transistor is configured to receive a complementary read activation signal (Ghosh, Figs. 2-3 & col. 5, ll. 9-56).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application are compared to claim 1 of US Patent Application No. 16/600483 in the following table:
Instant Application
US Patent App 16/600483
providing single port memory with multiple different banks having a first bank and a second bank that is different than the first bank; 
coupling multiple wordlines to the single port memory including coupling a first wordline to the first bank and coupling a second wordline to the second bank; and 
performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline 

while performing a write operation in the second bank using the second wordline, or 
performing a write operation in the first bank using the first wordline 

while performing a read operation in the second bank using the second wordline, 
wherein a global write enable signal (GWEN), a write bank address (WBA), a row address and a first column address are used to perform the write operation in the first bank, and wherein a global read enable signal (GREN), a read bank address (RBA), the row address and a second column address are used to perform the read operation in the second bank
providing single port memory with a bitcell array arranged in columns and rows; 

coupling a wordline to the single port memory including coupling the wordline to the columns of the bitcell array; 

performing multiple memory access operations concurrently in the single port memory including performing a read operation in one column of the bitcell array using the wordline 

while performing a write operation in another column of the bitcell array using the wordline, or 
performing a write operation in one column of the bitcell array using the wordline 

while performing a read operation in another column of the bitcell array using the same wordline,
and tracking a dummy wordline having fixed delays coupled along a self-timed path of the dummy wordline.


Claims 1, 11, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application No. 16/600483 (reference application) in view of Kim et al. (Kim) U.S. Patent Application No. 2015/0310904. Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 of 16/600483 claims a memory device, comprising; a method, comprising: providing single port memory with a bitcell array arranged in columns and rows; coupling a wordline to the single port memory including coupling the wordline to the columns of the bitcell array; performing multiple memory access operations concurrently in the single port memory including performing a read operation in one column of the bitcell array using the wordline while performing a write operation in another column of the bitcell array using the wordline, or performing a write operation in one column of the bitcell array using the wordline while performing a read operation in another column of the bitcell array using the same wordline, and tracking a dummy wordline having fixed delays coupled along a self-timed path of the dummy wordline.
However, 16/600483 fails to disclose multiple different banks having a first bank and a second bank that is different than the first bank, multiple wordlines to the single port memory including coupling a first wordline to the first bank and coupling a second wordline to the second bank, performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline while performing a write operation in the second bank using the second wordline, or performing a write operation in the first bank using the first wordline while performing a read operation in the second bank using the second wordline, wherein the first wordline in the first bank and the second wordline in the second bank comprise a same row address, a different write bank address (WBA) and a different read bank address (RBA).
Kim discloses multiple different banks (Fig. 3 Refs 110 and 112) having a first bank (Fig. 3 Ref 110)  and a second bank (Fig. 3 Ref 112)  that is different than the first bank, multiple wordlines (Fig. 3 WL_b0 and WL-b1) to the single port memory including coupling a first wordline (Fig. 3 WL_b0)  to the first bank and coupling a second wordline (Fig. 3 WL-b1) to the second bank, performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline  while performing a write operation (para [0054] read or write to the first sub bank) in the second bank (para [0054] write to the second sub bank) using the second wordline, or performing a write operation in the first bank using the first wordline  (para [0054] writing to the first sub bank) while performing a read operation in the second bank (para [0054] read or write to the second sub bank) using the second wordline, wherein the first wordline (Fig. 3 WL_b0) in the first bank (Fig. 3 Ref. 110) and the second wordline (Fig. 3 WL_b1) in the second bank (Fig. 3 Ref. 112) comprise a same row address (Fig. 3 RA and paras [0049 & 0050]), a different write bank address (WBA) (para [0054] “aspects of writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110, a first sub-bank latching write driver 316. In an aspect, the first sub-bank latching write driver 316 can include a first sub-bank gdin latch 318 and a first sub-bank write driver enabling logic 320. The MCA MRAM 300 can also include, further to aspects of selective write to the second sub-bank 112 with concurrent read or write of the first sub-bank 110, a second sub-bank latching write driver 322 having a second sub-bank gdin latch 324 and a second sub-bank write driver enabling logic 326” writing to the first sub-bank read o this limitation) and a different read bank address (RBA) (para [0054] concurrent read or write of the second first sub-bank reads on this limitation) for the purpose of increasing  accessing speed.
US Patent Application 16/600483 and Kim are analogous art because they are from the, “same field of endeavor” of memory architectures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple different banks having a first bank and a second bank that is different than the first bank, multiple wordlines to the single port memory including coupling a first wordline to the first bank and coupling a second wordline to the second bank, performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline while performing a write operation in the second bank using the second wordline, or performing a write operation in the first bank using the first wordline while performing a read operation in the second bank using the second wordline, wherein the first wordline in the first bank and the second wordline in the second bank comprise a same row address, a different write bank address (WBA) and a different read bank address (RBA) of Kim into the 16/029,253 for the advantages stated above.
Claims 3-10, 12-15, and 17-20 are also rejected on the same grounds of claims 1, 11, and 16 as they depend on claims 1, 11, and 16.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138